Exhibit 10.1

Non-Employee Director Compensation for 2006

At its regularly scheduled meeting on December 7, 2005, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Executive Compensation and
Employee Benefits Committee, approved the following directors’ compensation for
2006 for the non-employee directors of Aqua America, Inc.: (1) an annual cash
retainer of $15,000; (2) an annual cash retainer for the Chair of the Executive
Compensation and Employee Benefits Committee and Corporate Governance Committee
of $5,000; (3) an annual cash retainer for the Chair of the Audit Committee of
$7,500; (4) a meeting fee of $1,500 for each meeting of the Board of Directors;
(5) a meeting fee of $1,250 per meeting for meetings of the Audit Committee and
a meeting fee of $1,000 per meeting for meetings of the other Committees; and
(6) an annual stock grant to directors of 1,200 shares (on a post-split basis)
payable on the first of the month following the Annual Meeting of Shareholders.
All directors are reimbursed for reasonable expenses incurred in connection with
attendance at Board or Committee meetings. Directors are eligible to defer part
or all of their fees under the Company’s Director Deferral Plan. Amounts
deferred accrue interest at the prime interest rate plus 1.0%.

